Citation Nr: 1731852	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  15-25 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for shrapnel in abdominal area. 

2.  Entitlement to service connection for a heart disorder manifesting in irregular heartbeat.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

4.  Entitlement to a higher disability rating for a gunshot wound, right chest, currently with muscle group XX damage evaluated as 20 percent disabling and with post-operative pleural cavity residuals with chronic adhesive and fibrous pleurisy, right, and scar, also evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his niece.


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1944 to February 1946.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran presented testimony at a Board hearing held via videoconferencing equipment before the undersigned Veterans Law Judge (VLJ) in April 2017.  A transcript of the hearing is of record.

When the Veteran first submitted his claims for service connection and increased benefits in April 2012, he stated that he wanted to have VA reevaluate the ratings assigned for all his previous wounds.  Near the beginning of the statement, the Veteran identified shrapnel which punctured his diaphragm, among other body parts.  He later stated that he wished for his newly-diagnosed COPD to be considered for service connection, and described breathing problems he believed were associated with his service-connected gunshot wound to the right chest.  Although the RO adjudicated the claim for an increased rating for the right chest gunshot wound by considering the 20 percent evaluation currently assigned for muscle group XX damage, the Veteran was also previously granted service-connection for pleural cavity residuals of gunshot wound with pleurisy, chronic, adhesive and fibrous, and has been in receipt of a separate 20 percent evaluation under Diagnostic Code (DC) 6818 (pleural cavity, injuries, residuals of, including gunshot wounds) for the disability since July 20, 1951.  The rating schedule has since been amended such that post-surgical residuals of lobectomy, pneumonectomy, etc... are evaluated under 38 C.F.R. § 4.97, DC 6844, with Note (3) pertaining to the rating of gunshot wounds of the pleural cavity indicating gunshot wounds involving the pleural cavity may either be rated under the General Rating Formula for Restrictive Lung Diseases or under the criteria for muscle injury of group XXI.  The Board has therefore recharacterized the issue on appeal as entitlement to a higher disability rating for gunshot wound, right chest, currently with muscle group XX damage evaluated as 20 percent disabling and with post-operative pleural cavity residuals with chronic, adhesive, and fibrous pleurisy, right, and scar, also evaluated as 20 percent disabling.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for COPD and entitlement to higher disability ratings for service-connected residuals of gunshot wound to the right chest are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At the April 2017 Board hearing, prior to the promulgation of a Board decision on the appeal, the Veteran expressed his desire to withdraw the appeal seeking service connection for shrapnel in the abdominal area.

2.  The Veteran has not been shown to have a current heart disability; bradycardia and premature atrial and ventricular contraction represent non-disabling clinical findings.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the Veteran's claim of entitlement to service connection for shrapnel in the abdominal area have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for service connection for a disability manifesting in irregular heartbeat have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of a Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal of an appeal may be made by the appellant or by his authorized representative prior to the Board's issuance of a final decision.  38 C.F.R. § 20.204 (2017).  Until the appeal is transferred to the Board, a withdrawal of an appeal is effective when received by the agency of original jurisdiction.  Thereafter, it is not effective until received by the Board.  

At the April 2017 Board hearing, on the record, the Veteran stated that he wished to withdraw his appeal seeking service connection for shrapnel in the abdominal area.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to that particular issue on appeal.  Accordingly, the Board does not have jurisdiction over it and the appeal must be dismissed.  

Duties to Notify and Assist

With respect to the claims adjudicated herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

The RO sent the Veteran a letter in November 2012 notifying him of the information and evidence needed to substantiate his claims of entitlement to service connection on direct and secondary bases and his claim seeking an increased rating.  This letter also provided the Veteran with notice and informed him of the efforts VA would take, and his responsibilities with respect to obtaining the needed evidence.  Such notice was provided before the initial unfavorable decision.  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the information provided to the appellant complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and VA's duty to notify has been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores, 580 F.3d 1270.  

Regarding the duty to assist, VA is required to make reasonable efforts to help a claimant obtain the evidence necessary to substantiate a claim, including obtaining relevant records, whether or not such records are in Federal custody, and providing a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The duty to assist is found to have been satisfied with respect to the claims adjudicated herein.  The Veteran's VA treatment records and lay statements have been associated with the claims file.  The Veteran testified in April 2017 that he received all of his treatment through VA, and there were therefore no outstanding private treatment records for VA to attempt to obtain.

The Veteran availed himself of the opportunity to present testimony before the Board at a videoconference hearing in April 2017, and a copy of the transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ conducting a hearing fulfill two duties to comply with the above the regulation:  (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the VLJ asked questions to ascertain the existence of any outstanding potentially available evidence which could help substantiate the claims.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The Veteran has also been provided with a VA examination and medical opinion with regard to the issue adjudicated herein.  It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  At the August 2014 VA examination, the examiner interviewed the Veteran, noted review of the claims file, and highlighted particular pieces of evidence which she found to be probative.  She found that the Veteran had bradycardia, and stated a conclusion that such was less likely than not from any injury, including his shrapnel injuries, and was more likely an aging-related change.  While the examiner provided an opinion as to whether the Veteran's in-service injuries resulted in his heart symptoms, no opinion was provided as to whether the Veteran's dysrhythmias were caused or aggravated by any of his service-connected residuals of gunshot wound.  

While this would generally trigger the need to remand the appeal to obtain a supplemental opinion, such remand is found counter indicated in this case.  Any opinion proffered would not result in a different outcome, as the Board has found that the evidence of record does not demonstrate that the Veteran has a current disability manifesting in the observed dysrhythmias to which service connection could attach.  As remanding to obtain such an opinion would only result in additional delay and expenditure of resources without likelihood of benefit to the Veteran in support of his claim, remand to obtain a supplemental opinion is unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Claim of Entitlement to Service Connection for Irregular Heartbeat

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

The Veteran asserts that he has a heart disorder, diagnosed as irregular heartbeat and bradycardia, which is the result of his in-service injury or is caused by his service-connected gunshot wound to the right chest with muscle group XX damage.

The claims file contains VA treatment records for the Veteran throughout the appeal period and from shortly before.  In a December 2011 primary care annual examination report, it was noted that the Veteran's Holter monitor showed ectopic atrial tachycardia.  He was assessed with asymptomatic sinus bradycardia, with no structural heart disease.  A November 2013 cardiology report included an "event monitor report," with the monitoring indicated by near syncope, 87 year old male with six month history of fatigue and episodic breathlessness.  Over an approximately one month long monitoring period, there were two transmissions initiated by the Veteran, but the Veteran provided no information as to the symptoms which prompted him to trigger the recording.  Findings were not correlated with an arrhythmia, baseline rhythm was sinus bradycardia at 55 beats per minute with narrow QRS morphology and very rare instances of premature atrial and ventricular contractions.  The event monitor was noted as benign, with no sustained arrhythmias or significant pauses and no symptoms reported during the monitoring period.  The Veteran was seen for a primary care followup appointment, where he was again assessed with asymptomatic bradycardia without current symptoms. 

The Veteran was provided with a VA heart examination in August 2014.  The examiner noted review of the claims file, and noted that the Veteran had been given a diagnosis of bradycardia in November 2000 and in 2002.  The examination report states that the Veteran presented at his primary care clinic with asymptomatic bradycardia, with essentially normal Holter monitor and transthoracic echocardiogram.  He was found to have no structural heart disease, but to have occasional premature atrial contraction (PAC) and premature ventricular contraction (PVC).  The examiner stated that the Veteran had not had a myocardial infarction, congestive heart failure, cardiac arrhythmia, a heart valve condition, infectious heart condition, pericardial adhesions, or non-surgical or surgical procedures for the treatment of a heart condition.  On physical examination, the Veteran had a heart rate of 52, with an irregular rhythm.  There was no evidence of cardiac hypertrophy or cardiac dilation.  

The examiner reviewed records of diagnostic testing over the appeal period.  She noted that an EKG from August 2013 demonstrated sinus rhythm with 1st degree A-V block with possible premature atrial complexes with aberrant conduction and premature ventricular complexes.  A chest x-ray from November 2012 was normal.  An echocardiogram from January 2011 demonstrated normal wall motion and wall thickness.  A Holter monitor from December 2010 returned abnormal results:  the baseline rhythm was sinus but no diary was returned with the Holter monitor; with frequent atrial and ventricular ectopy with brief runs of nonsustained ventricular tachycardia and ectopic atrial tachycardia.  It was also noted that there were occasional episodes of ventricular bigeminy and no significant pauses, with a slow heart rate in the clinic that may having been due to benign non-perfusing ectopy.  At the time of the examination, interview-based METs testing showed the Veteran reporting symptoms of dyspnea at 1-3 METs (consistent with activities such as eating, dressing, taking a shower, and slow walking (2 mph) for 1-2 blocks.  It was noted that the METs limitation is due to multiple factors, without the possibility to accurately estimate what percentage is due solely to the heart condition, and with COPD having a severe effect.  

The examiner provided an opinion that the heart findings were less likely than not incurred in or caused by the Veteran's in-service injury.  Rather, she found that the Veteran's bradycardia and occasional premature atrial and ventricular beats were more likely an aging-related change and not from any injury, reasoning that the Veteran did not receive any damage to his heart as a result of his shrapnel injuries.

The Veteran has submitted a number of statements voicing his belief that his in-service chest wounds have caused all of his body functions to gradually shut down, highlighting the fact that he was very healthy when he left high school for the Army as an 18 year old, in 1944.  The Veteran separated from active duty in February 1946.

At the April 2017 Board hearing, the Veteran testified that he had a doctor who linked his irregular heartbeat to his gunshot wound.  He further stated that the physician told him that it was a possibility that injuries could have caused his slow heartbeat, and also that the Veteran may have had a heart attack in the last year.

When considering the evidence of record under the relevant law and regulations cited above, the Board finds that the criteria for service connection for a disability manifesting in irregular heartbeat have not been met.  Specifically, the Board finds the weight of the evidence to be against a finding that the Veteran has a current disability manifested by bradycardia, premature atrial and ventricular contractions, and various dysrhythmias.  

The Board notes that bradycardia simply refers to "slowness of the heartbeat, as evidence by slowing of the pulse rate to less than 60."  Dorland's Illustrated Medical Dictionary 245 (32d. ed. 2012).  Likewise, according to the American Heart Association, premature atrial and ventricular contractions describe an extra beat that comes sooner than normal, usually followed by a pause that causes the next beat to be more forceful.  While such may be caused by disease or injury to the heart, this is only occasionally the case, as premature beats are fairly common.  Dysrhythmia, in this context, merely refers to an abnormal heart beat: encompassing both irregular rhythm in terms of pacing and a heart rate which may be low or high.  Without objective symptoms or medical findings that these resulted in some pathology indicative of disability, the presence of various dysrhythmias are essentially clinical findings.

The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Thus, in the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Here, like an abnormal laboratory finding, an abnormality such as bradycardia or premature atrial or ventricular contractions identified by diagnostic examination that results in no objective symptomatology is not a disability for VA purposes, because there is no corresponding functional/industrial impairment.  See, e.g., 38 C.F.R. §§ 4.1, 4.10 (2017); 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses such as hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities, and are not appropriate entities for the rating schedule). 

For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a disability manifested by bradycardia, premature atrial or ventricular contractions, or other dysrhythmia.  As a result, the claim must fail.  In the absence of a present disability there can be no claim. Brammer, 3 Vet. App. at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative. McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record shows no diagnosis of the claimed disability, as in the case here, that holding does not apply. 

In reaching this conclusion, the Board recognizes that the Veteran testified at the Board hearing that a physician told him that he "may have had a heart attack in the last year."  The Board finds this statement insufficient to demonstrate the presence of a current heart disability, as an opinion is of limited probative value when it is phrased in vague terms.  See, e.g. Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332   (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has a disability manifested by the variously observed dysrhythmias for which benefits are claimed.  In this case, where the evidence shows no current disability upon which to predicate a grant of service connection at any time during the claim period, there can be no valid claim for that benefit.  See Brammer at 225; Rabideau, 2 Vet. App. 141, 143-44 (1992).

Accordingly, the Board need not further address the Veteran's assertions as to the remaining criteria for service connection, as the initial requirement for service connection has not been met.  Absent such a threshold finding, there is no reasonable doubt to resolve in the Veteran's favor with respect to the claim for service connection for a disability manifesting in dysrhythmias, including bradycardia and premature atrial and ventricular contractions; consequently, the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.3 (2017).


ORDER

The appeal of the claim of entitlement to a service connection for shrapnel in the abdominal area is dismissed.

Entitlement to service connection for a disability manifesting in irregular heartbeat is denied.


REMAND

Further development is found needed prior to adjudication of the issues remaining on appeal.

At the April 2017 Board hearing, the Veteran and his niece testified that his impairment from his gunshot wound residuals had increased over the last two years.  The Veteran's most recent VA examination pertaining to his shrapnel wound was conducted in August 2014 with an opinion rendered in September 2014.  

The Court has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist a veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the Veteran's testimony at the April 2017 Board hearing describing worsening symptoms since the last VA examination, the Veteran should be scheduled for an additional VA examination to determine the current severity and functional impact of his service-connected gunshot wound, right chest with muscle group XX damage.  See 38 C.F.R. § 3.159(c)(4) (2017).

As noted in the introduction, above, the Veteran's claim for an increased disability rating for his right chest gunshot wound residuals is also found to encompass consideration of a higher disability rating for his service-connected post-operative pleural cavity residuals of gunshot wound, with chronic, adhesive and fibrous right pleurisy, and scar.  The VA examination should therefore also examine the Veteran and review the evidence of record to ascertain the severity, manifestations and functional impact of his service-connected postoperative pleural cavity residuals of gunshot wound, with chronic, adhesive and fibrous pleurisy, right, and scar, over the course of the relevant appeal period.

Further, with regard to the Veteran's claim of entitlement to service connection for COPD, the April 2017 examiner provided an opinion concerning whether the Veteran's diagnosed COPD arose during service or was otherwise related to his in-service gunshot wound.  No opinion was provided, however, as to whether his COPD is caused or aggravated by any of his service-connected gunshot wound residuals.  On remand, a supplemental opinion should be sought which addresses this question.

As the Board is remanding these issues for further development, the AOJ should also take action to ensure all outstanding VA treatment records are associated with the file, including the results of pulmonary function testing from April 2011 to present, including but not limited to a PFT identified in a September 2014 record as viewable in VistA Imaging. 

Accordingly, the claims are REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Obtain any and all of the Veteran's VA treatment records from May 2015 to the present.  Additionally, obtain a copy of the scanned reports from Vista Imaging or any other appropriate electronic records system, including those showing the results of PFTs conducted at any time between April 2011 and the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Thereafter, schedule the Veteran for a VA examination or examinations with one or more qualified medical professionals, to ascertain the current severity and manifestations of the Veteran's service-connected right chest gunshot wound residuals, including (1) muscle group XX damage and (2) post-operative pleural cavity residuals with chronic, adhesive, and fibrous pleurisy, right, and scar.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  Full results of Pulmonary Function Testing should be included with the report.  The examiner should report all signs and symptoms necessary for rating the Veteran's residuals under the General Rating Formula for Restrictive Lung Diseases and the Schedule of ratings-muscle injuries (Group XX and Group XXI), and should fully describe the functional effects of the Veteran's service-connected respiratory and muscular residuals of gunshot wound to the chest, including its effects on occupational functioning and daily activities.

The examiner is advised that the Veteran has been diagnosed with COPD, and he/she is asked to address the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's COPD is caused or aggravated by his service-connected residuals of right chest gunshot wound (muscle and pleural cavity residuals)?

 i.  If so, does COPD or restrictive lung disease from post-surgical pleural cavity gunshot wound residuals represent the predominant disability?

ii.  If not, to the extent feasible, identify which/what degree of symptoms/manifestations are attributable to the service-connected condition as opposed to the COPD.
 
If such differentiation cannot be made with a 50 percent or greater degree of certainty, the examiner must so state.  

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.


The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.  If the examiner is unable to provide any of the requested information without resorting to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.  

If the examiner indicates that a specialist's opinion is needed, the AOJ should refer the file for such opinion prior to returning the file to the Board.

3.  Thereafter, review the requested report to ensure responsiveness and compliance with the directives of this remand; implement corrective procedures as needed.  

4.  After completing the aforementioned, and conducting any further development deemed necessary in light of the expanded record, readjudicate the Veteran's claims of entitlement to service connection for COPD and entitlement to a higher disability rating for gunshot wound, right chest, currently with muscle group XX damage evaluated as 20 percent disabling and with post-operative pleural cavity residuals with chronic, adhesive, and fibrous pleurisy, right, and scar, also evaluated as 20 percent disabling.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


